Title: To Thomas Jefferson from Matthew McAllister, 24 October 1790
From: McAllister, Matthew
To: Jefferson, Thomas



Sir
Savannah October 24th. 1790.

Occasional business in the Western parts of the State deprived me of the pleasure of receiving your Letter of the 12th. of August earlier than a few days ago. The purport of it requiring an examination into the records of the several departments of this Government will put it out of my power to make the collection so early as wished for. Indeed Sir, I fear there will not be a little difficulty in collecting the laws. It may appear strange, but so it is, that there are not more than four printed Copies of the Provincial laws in the State. A digest of all the statutes, both ancient and modern, has been undertaken by authority of the Legislature, but there is but little prospect of a completion this or next year. Many that passed during and since the war are not in print, manuscript copies are occasionally procured from the Secretary’s office. You are pleased to suggest the necessity of a collection of all the printed laws and ordinances; this Sir will be impracticable at this time for the reason just offered. All the printed Acts passed since our Independancy, I flatter myself, I shall be able to procure and forward by the next packet, together with the proceedings relative to the Treaty. This business is likewise perplexed and will require my attendance at Augusta. A Gentleman in the Southern parts of the State has a printed copy of the laws before the war. Probably, as he has no immediate use for them, I may be able to get them. An application to that purpose has been made. Should it succeed, they shall be sent on, but if otherwise I know no alternative but to procure office copies, or copies from the printed volumes. Should the latter answer, they may be procured much sooner and with much less expence.
No time Sir shall be lost on my part in doing every thing in my power to procure the papers and to transmit them by the safest and earliest conveyance. In the mean time I should be happy to be informed whether, in case manuscript copies of such of the laws and ordinances as are not in print will answer, they must go as certified from the proper office, or whether copies taken from the printed volumes will do pro. tem. The first mode will be tedious and expensive. At the same time there may be a difference in other respects. I should likewise be glad to know if it will be necessary to send printed or other copies of any others than such as are now  of force in the State. I have the honor to be with great respect Sir. Your most obedient & most Humble Servant,

Matt: Mc. Allister.

